Exhibit 10.01

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER


THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made as of June 11, 2015
by and among Mondial Ventures, Inc., a Nevada corporation (“Parent”); both
shareholders of the Parent’s Series C Preferred Stock (“Preferred Parent
Shareholders”) EZT Acquisition Corp., a Nevada corporation and wholly-owned
subsidiary of Parent (“Merger Subsidiary”); EZTicket Live Inc., a Nevada
corporation (“Company”) and certain majority shareholders of Company (“Company
Shareholders”).  The foregoing are sometimes singly referred to as a “Party” or
collectively as the “Parties.”


RECITALS:


WHEREAS, Company is engaged in the business of online ticketing for all types of
events (the “Business”); and


WHEREAS, the Boards of Directors of Parent, Merger Subsidiary and Company,
Company Shareholders, as Company’s majority shareholders, Parent, as Merger
Subsidiary’s majority shareholders, and Preferred Parent Shareholders have
approved the merger of the Merger Subsidiary with and into Company (the
“Merger”) upon the terms and subject to the conditions set forth herein; and


WHEREAS, the Parties desire to execute and deliver this Agreement and all
related or necessary documentation that may be reasonably required or necessary
to complete the Merger as contemplated by the Parties under the Nevada Revised
Statutes (the “NRS”) or as otherwise required by applicable governing any Party
(collectively, the “Transaction Documents”);


WHEREAS, for federal income tax purposes, it is intended that the Merger will
qualify as a reorganization within the meaning of Section 368(a)(1)(A) and
(a)(2)(E) of the Internal Revenue Code of 1986, as amended (the “Code”); and


WHEREAS, the Parties desire to make certain representations, warranties and
agreements in connection with the Merger and to prescribe various conditions to
the Merger;


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties, covenants and agreements contained herein, the
Parties hereto agree as follows:


ARTICLE 1
THE MERGER; CONVERSION OF SHARES
 
1.1 The Merger.  Subject to the terms and conditions of this Agreement, at the
Effective Time (as defined in Section 1.2 hereof), Merger Subsidiary will be
merged with and into Company in accordance with the provisions of the NRS,
whereupon the separate corporate existence of Merger Subsidiary will cease, and
Company will continue as the surviving corporation (the “Surviving
Corporation”).  From and after the Effective Time, the Surviving Corporation
will possess all the rights, privileges, powers and franchises and be subject to
all the restrictions, disabilities and duties of Company and Merger Subsidiary,
all as more fully described in the NRS.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2 Effective Time.  As soon as practicable after each of the conditions set
forth in Article 5 and Article 6 has been satisfied or waived, Company and
Merger Subsidiary will file, or cause to be filed, with the Nevada Secretary of
State, Articles of Merger for the Merger, which Articles will be in the form
required by and executed in accordance with the applicable provisions of the
NRS.  The Merger will become effective at the time such filing is made, or if
agreed otherwise by the Parties, such later time or date as may be set forth in
the Articles of Merger (the “Effective Time”).
 
1.3 Closing.  Unless this Agreement has been terminated and the transactions
contemplated herein have been abandoned pursuant to Article 7 hereof, the
closing of the Merger (the “Closing”) will take place at a time and on a date
(the “Closing Date”) to be specified by the Parties, which will be no later than
July 15, 2015 (the “Termination Date”) (unless such date is extended by the
Parties in writing), subject, however, to the satisfaction or waiver of all of
the conditions provided for in Articles 5 and 6 hereof by such date.  The
Closing will be held at such place as the Parties may agree, at which time and
place the Transaction Documents necessary or appropriate to effect the Merger
and the transactions contemplated herein will be exchanged by the
Parties.  Except as otherwise provided herein, all actions taken at the Closing
will be deemed to be taken simultaneously.
 
1.4 Conversion of Interests.  Subject to the terms and conditions of this
Agreement, at the Effective Time, by virtue of the Merger and without any action
on the part of Company and/or Merger Subsidiary:
 
(a) Each share of common stock of Company (“Company Common Stock”) issued and
outstanding immediately prior to the Effective Time will be converted into the
right to receive (i) a pro rata share of common stock of Parent or an aggregate
of 90,000,000 shares of common stock, approximately 75% of the total then issued
and outstanding common stock, as may be adjusted at the mutual consent of the
parties hereto prior to the Effective Time, of Parent, par value $0.001 per
share (“Parent Common Stock”) and (ii) 100,000 shares of newly-issued Series C
Preferred Stock of Parent (“Parent Preferred Stock”) in accordance with Section
1.5 (b) listed herein. The amount of Parent Common Stock into which shares of
Company Common Stock is converted, and the amount of Parent Preferred Stock
transferred to shareholders of the Company Common Stock, is collectively
referred to herein as the “Merger Consideration.” (Note: it is acknowledged that
the Parent will effectuate a reverse stock split to fulfill certain of the terms
related to fulfillment of this Agreement. As a result of this reverse stock
split, shareholders of Parent’s common stock will hold approximately 5% of
common stock. It is contemplated that Parent Stockholders will not receive
fractional post-reverse stock split shares in connection with the reverse stock
split and we will not be paying any cash to stockholders for any fractional
shares from the reverse split. Instead, any resulting fractional shares shall be
rounded up to the nearest whole number. It is acknowledged that pursuant to
Section 6.3(g) Dennis Alexander or his nominees will receive approximately 20%
of the then issued and outstanding shares of common stock of the Parent post
effective reverse stock split).
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Except as expressly set forth herein, each share of any other
equity interest of Company will be canceled, without payment of any
consideration therefor and without any conversion thereof.
 
(c)           Each share of common stock of Merger Subsidiary, par value $0.001
per share (“Merger Subsidiary Common Stock”), issued and outstanding immediately
prior to the Effective Time will be canceled as of the Effective Time.
 
(d)           Each share of Company Common Stock issued and outstanding
immediately prior to the Effective Time that is then owned beneficially or of
record by Parent, Merger Subsidiary or any direct or indirect subsidiary of
Parent or Merger Subsidiary, will be canceled, without payment of any
consideration therefor and without any conversion thereof.  Furthermore, at the
Effective Time, one (1) share of Company Common Stock shall be issued to Parent.
 
(e)           Each share of Series C Preferred Stock existing before the Merger
and held by Preferred Parent Shareholders will be cancelled.
 
1.5 Exchange of Company Common Stock.
 
(a) At the Closing, Company and Company Shareholders will cause the delivery of
Company Shareholders’ Company Common Stock, constituting all of Company
outstanding Company Common Stock, immediately prior to the Effective Time, to
Parent (“Company Shareholders’ Company Certificate”), together with appropriate
assignments signed by such holder, in exchange for the Merger Consideration.
 
(b) At the Closing, the Parent Supervoting Series “C” Preferred Shareholders,
owning a total of 100,000 “C” shares in the aggregate, will cause the delivery
of share certificates representing initially 50% of all issued and outstanding
shares of Parent Preferred Stock together with a medallion guaranteed or
notarized stock power signed by such holder to be transferred to the Company
Shareholders according to the terms of this Agreement satisfied and acceptable
to the Preferred Shareholders on a reasonable basis. The balance, or the
remaining 50% of all issued and outstanding shares of Parent Preferred Stock
together with a medallion guaranteed or notarized stock power signed by such
holder to be transferred to the Company Shareholders according to the terms of
this Agreement shall occur when all conditions relevant to the delivery of
audited financials of the Company to the Parent have been satisfied and
acceptable to Preferred Shareholders. At the Closing and prior to the effective
date, Dennis Alexander, Joanne Sylvanus and Brendon Purdy will be given proxy
and power of attorney over all business affairs of Parent shares and ownership
held in Boomerang Oil, Inc, it majority-owned subsidiary.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) All shares of Parent Common Stock issued upon the surrender for exchange of
shares of Company Common Stock in accordance with the terms hereof will be
deemed to have been issued in full satisfaction of all rights pertaining to such
Company Common Stock.
 
(d) [removed]
 
(e) As of the Effective Time, the holder of Company Shareholders’ Company
Certificate representing shares of Company Common Stock will cease to have any
rights as a Company Shareholders, except such rights, if any, as it may have
pursuant to the NRS.  Except as provided above, until such Company Shareholders’
Company Certificate is surrendered for exchange, each such Company Certificate
will, after the Effective Time, represent for all purposes only the right to
receive certificates representing the number of whole shares of Parent Common
Stock and Parent Preferred Stock into which Company Common Stock shall have been
converted pursuant to the Merger as provided in Section 1.4(a).
 
(f) No fractional shares of Parent Common Stock will be issued upon the
surrender for exchange of Company Certificates; no dividend or other
distribution of Parent will relate to any fractional share; and such fractional
share will not entitle the holder thereof to vote or to any rights of a
shareholder of Parent.  All fractional shares of Parent Common Stock to which a
holder of Company Common Stock immediately prior to the Effective Time would
otherwise be entitled, at the Effective Time, will be aggregated if and to the
extent multiple Company Certificates of such holder are submitted together to
Parent.  If a fractional share results from such aggregation, then such
fractional share will be rounded up to the nearest whole share and each holder
of shares of Company Common Stock interests who otherwise would be entitled to
receive such fractional share of Parent Common Stock will receive one whole
share in lieu of such fractional share, as applicable.
 
1.6 Articles of Incorporation of the Surviving Corporation.  The Articles of
Incorporation of Company as in effect immediately prior to the Effective Time
will be the Articles of Incorporation of the Surviving Corporation until
thereafter amended in accordance with applicable law.
 
1.7 Bylaws of the Surviving Corporation.  The Bylaws of Company, as in effect
immediately prior to the Effective Time, will be the Bylaws of the Surviving
Corporation until thereafter amended in accordance with applicable law.
 
1.8 Directors and Officers of the Surviving Corporation and Parent.
 
(a)           Directors and Officers of the Surviving Corporation.  The
directors and officers of Company, as of the Effective Time, shall continue as
the directors of the Surviving Corporation.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Directors of the Parent.  The directors of Parent immediately
prior to the Effective Time shall appoint Kevin Jones, Louie Krutsch, Richard
Jones and Mitch Ives to Parent’s Board of Directors, with Kevin Jones serving as
the Chairman of the Board, and thereafter, the current directors of Parent shall
resign, in seriatim, effective as of the Effective Time, and the following
officers shall be appointed as officers of Parent by the present or new
directors of Parent: Kevin Jones, as Chief Executive Officer and President;
Mitch Ives as Secretary/Treasurer, Richard Jones as  Vice President of
Technology, and Louie Krutsch as Vice President of Sales and Management.
 
1.9           Parent Common Stock and other Parent Securities Outstanding
Immediately Prior the Closing of Merger.  Immediately prior to the Closing of
the Merger, unless otherwise agreed by the parties in writing hereto, the Parent
shall have not more than 2,000,000,000 outstanding shares of Parent Common
Stock, and no options, warrants, calls or other rights to acquire authorized but
unissued Parent Common Stock or other securities of Parent shall be outstanding.


Note: it is acknowledged that the Parent will effectuate a reverse stock split
to fulfill certain of the terms related to fulfillment of this Agreement. The
terms for the reverse stock split shall be as follows:


The Parent on or before the Effective Date shall have received their executed
Written Consents, to effect a One (1) for two hundred (200) reverse stock split
(1:200), whereby, as of a date to be not less than ten (10) days following the
Company’s submission to FINRA of which its submission to FINRA is expected to be
no later than June 30, 2015, for every two hundred shares of Common Stock then
owned, each stockholder shall receive one share of Common Stock.


The Parent currently has 4,990,000,000 shares of Common Stock, and 10,000,000
shares of Preferred Stock authorized. Approximately 1,976,025,753 shares of
Common Stock are issued and outstanding, (as may be finally adjusted by the
parties in writing prior to the effective or other date final) along with
100,000 shares of Series C Voting Only Preferred Stock are issued and
outstanding, respectively. The Board of Directors of the Parent believe that the
price of the Common Stock is too low to attract investors to buy the stock. In
order to proportionally raise the per share price of the Common Stock by
reducing the number of shares of the Common Stock outstanding, the Board of
Directors further believe that it is in the best interests of the Parent’s
stockholders to implement a reverse stock split. In addition, the Board of
Directors believes that the share price of the Common Stock is a factor in
whether the Common Stock meets investing guidelines for certain institutional
investors and investment funds. Finally, the Board of Directors believes that
the Parents’ stockholders will benefit from relatively lower trading costs for a
higher priced stock. The combination of lower transaction costs and increased
interest from institutional investors and investment funds may ultimately
improve the trading liquidity of the Common Stock. The Board of Directors of the
Parent are not implementing the reverse stock split in anticipation of any
“going private” transaction.


It is estimated that there will be 9,880,129 shares of common stock after the
reverse split, immediately prior to the issuance of shares pursuant to the
Merger.


 It is contemplated that Parent Stockholders will not receive fractional
post-reverse stock split shares in connection with the reverse stock split and
we will not be paying any cash to stockholders for any fractional shares from
the reverse split. Instead, any resulting fractional shares shall be rounded up
to the nearest whole number).


 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF COMPANY AND COMPANY SHAREHOLDERS


Company and Company Shareholders hereby represent and warrant, unless otherwise
excepted on Schedule 2, to Parent and Merger Subsidiary as follows:


2.1 Disclosure Schedule.  The disclosure schedule attached hereto as Exhibit 2.1
(“Company Disclosure Schedule”) is divided into sections that correspond to the
sections of this Article 2.  Company Disclosure Schedule comprises a list of all
exceptions to the truth and accuracy of, and of all disclosures or descriptions
required by, the representations and warranties set forth in the remaining
sections of this Article 2.
 
2.2 Corporate Organization, etc.  Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada with
the requisite corporate power and authority to carry on its business as it is
now being conducted and to own, operate and lease its properties and assets, is
duly qualified or licensed to do business as a foreign corporation in good
standing in every other jurisdiction in which the character or location of the
properties and assets owned, leased or operated by it or the conduct of its
business requires such qualification or licensing, except in such jurisdictions
in which the failure to be so qualified or licensed and in good standing would
not, individually or in the aggregate, have a Material Adverse Effect (as
defined below) on Company.  Company Disclosure Schedule contains a list of all
jurisdictions in which Company is qualified or licensed to do business and
includes complete and correct copies of Company’s articles of incorporation and
bylaws.  Company does not own or control any capital stock of any corporation or
any interest in any partnership, joint venture or other entity.
 
2.3 Capitalization.  The authorized capital securities of Company is set forth
in the Company Disclosure Schedule.  The number of shares of Company Common
Stock outstanding as of the date of this Agreement and as set forth in Company
Disclosure Schedule represents all of the issued and outstanding capital
securities of Company.  All issued and outstanding shares of Company Common
Stock are duly authorized, validly issued, fully paid and nonassessable and are
without, and were not issued in violation of, preemptive rights.  There are no
other shares of Company Common Stock or other equity securities of Company
outstanding or any securities convertible into or exchangeable for such
interests, securities or rights.  Other than as set forth on Company Disclosure
Schedule and pursuant to this Agreement, there is no subscription, option,
warrant, call, right, contract, agreement, commitment, understanding or
arrangement to which Company is a party, or by which it is bound, with respect
to the issuance, sale, delivery or transfer of the capital securities of
Company, including any right of conversion or exchange under any security or
other instrument.  Company has no subsidiaries.
 
 
6

--------------------------------------------------------------------------------

 
 
2.4 Authorization, etc.  Each of Company and Company Shareholders has all
requisite corporate power and authority to enter into, execute, deliver and
perform its obligations under this Agreement.  This Agreement has been duly and
validly executed and delivered by Company and Company Shareholders and is the
valid and binding legal obligation of each Company and Company Shareholders
enforceable against each in accordance with its terms, subject to bankruptcy,
moratorium, principles of equity and other limitations limiting the rights of
creditors generally.
 
2.5 Non-Contravention.  Except as set forth in Company Disclosure Schedule,
neither the execution, delivery nor performance of this Agreement, and each
other agreement to be entered into in connection with this Agreement, nor the
consummation of the transactions contemplated herein will:
 
(a) violate, contravene or be in conflict with any provision of the articles of
incorporation or bylaws of Company;
 
(b) be in conflict with, or constitute a default, however defined (or an event
which, with the giving of due notice or lapse of time, or both, would constitute
such a default), under, or cause or permit the acceleration of the maturity of,
or give rise to any right of termination, cancellation, imposition of fees or
penalties under any debt, note, bond, lease, mortgage, indenture, license,
obligation, contract, commitment, franchise, permit, instrument or other
agreement or obligation to which Company is a party or by which Company or any
of Company’s properties or assets is or may be bound;
 
(c) result in the creation or imposition of any pledge, lien, security interest,
restriction, option, claim or charge of any kind whatsoever (“Encumbrances”)
upon any property or assets of Company under any debt, obligation, contract,
agreement or commitment to which Company is a party or by which Company or any
of Company’s assets or properties are bound; or
 
(d) materially violate any statute, treaty, law, judgment, writ, injunction,
decision, decree, order, regulation, ordinance or other similar authoritative
matters (referred to herein individually as a “Law” and collectively as “Laws”)
of any foreign, federal, state or local governmental or quasi-governmental,
administrative, regulatory or judicial court, department, commission, agency,
board, bureau, instrumentality or other authority (referred to herein
individually as an “Authority” and collectively as “Authorities”).
 
2.6 Consents and Approvals.  Except as set forth in Company Disclosure Schedule,
with respect to Company, no consent, approval, order or authorization of or
from, or registration, notification, declaration or filing with (“Consent”) any
individual or entity, including without limitation any Authority, is required in
connection with the execution, delivery or performance of this Agreement by
Company or the consummation by Company of the transactions contemplated herein.
 
 
7

--------------------------------------------------------------------------------

 
 
2.7           Financial Statements.  Company Disclosure Schedule contains a copy
of the audited financial statements of Company for the fiscal years ended
December 31, 2012 and December 31, 2013 (“Company Financial Statements”). The
financial statements of the Company for the fiscal year ended 2014 will be
provided within thirty days following the Closing. Except as disclosed therein
or in Company Disclosure Schedule, Company Financial Statements: (i) were
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered (except as may be indicated in the notes to such financial
statements); and (ii) fairly present, in all material respects, the consolidated
financial position of Company as of the respective dates and for the periods
thereof and the results of operations of Company for the periods covered
thereby.  All adjustments considered necessary for a fair presentation of
Company Financial Statements have been included.
 
2.8           Absence of Undisclosed Liabilities.  Company does not have any
material liabilities, obligations or claims of any kind whatsoever, whether
secured or unsecured, accrued or unaccrued, fixed or contingent, matured or
unmatured, known or unknown, direct or indirect, contingent or otherwise and
whether due or to become due (referred to herein individually as a “Liability”
and collectively as “Liabilities”), other than: (a) Liabilities that are fully
reflected or reserved for in Company Financial Statements; (b) Liabilities that
are set forth on Company Disclosure Schedule; (c) Liabilities incurred by
Company in the ordinary course of business after the date of Company Financial
Statements and consistent with past practice; (d) Liabilities in an amount not
to exceed $5,000 individually or in the aggregate unless such amounts are
disclosed on Company Disclosure Schedule; or (e) Liabilities for express
executory obligations to be performed after the Closing under the contracts
described in Section 2.14 of Company Disclosure Schedule.
 
2.9           Absence of Certain Changes.  Except as set forth in Company
Disclosure Schedule, since the date of the execution of this Agreement, Company
has owned and operated its assets, properties and business in the ordinary
course of business and consistent with past practice.  Without limiting the
generality of the foregoing, subject to the aforesaid exceptions:
 
(a) Company has not experienced any change that has had or could reasonably be
expected to have a Material Adverse Effect on Company; and
 
(b) Company has not suffered (i) any loss, damage, destruction or other property
or casualty (whether or not covered by insurance) or (ii) any loss of officers,
employees, dealers, distributors, independent contractors, customers or
suppliers, which had or may reasonably be expected to result in a Material
Adverse Effect on  Company.
 
2.10           Assets. Except as set forth in Company Disclosure Schedule,
Company has good and marketable title to all of its assets and properties,
whether or not reflected in Company Financial Statements or acquired after the
date thereof (except for properties sold or otherwise disposed of since the date
thereof in the ordinary course of business and consistent with past practices),
that relate to or are necessary for Company to conduct its business and
operations as currently conducted and intended to be conducted (collectively,
the “Assets”), free and clear of any mortgage, pledge, lien, security interest,
conditional or installment sales agreement, encumbrance, claim, easement, right
of way, tenancy, covenant, encroachment, restriction or charge of any kind or
nature (whether or not of record) (a “Lien”), other than (i) liens securing
specific Liabilities shown in Company Financial Statements with respect to which
no breach, violation or default exists; (ii) mechanics’, carriers’, workers’ or
other like liens arising in the ordinary course of business; (iii) minor
imperfections of title that do not individually or in the aggregate, impair the
continued use and operation of the Assets to which they relate in the operation
of Company as currently conducted and intended to be conducted; and (iv) liens
for current taxes not yet due and payable or being contested in good faith by
appropriate proceedings (“Permitted Liens”).
 
 
8

--------------------------------------------------------------------------------

 
 
2.11 Receivables and Payables.
 
(a) Except as set forth on Company Disclosure Schedule, all accounts receivable
of Company represent sales in the ordinary course of business and, to  Company’s
knowledge, are current and collectible net of any reserves shown in Company
Financial Statements and none of such receivables is subject to any Lien other
than a Permitted Lien.
 
(b) Except as set forth on Company Disclosure Schedule, all payables of Company
arose in bona fide transactions in the ordinary course of business and no such
payable is delinquent by more than sixty (60) days beyond the due date in its
payment.
 
2.12           Intellectual Property Rights.  Company owns or has the
unrestricted right to use, and Company Disclosure Schedule contains a detailed
listing of, all patents, patent applications, patent rights, registered and
unregistered trademarks, trademark applications, tradenames, service marks,
service mark applications, copyrights, internet domain names, computer programs
and other computer software, inventions, know-how, trade secrets, technology,
proprietary processes, trade dress, software and formulae (collectively,
“Intellectual Property Rights”) used in, or necessary for, the operation of its
business as currently conducted or intended to be conducted.  Except as set
forth on Company Disclosure Schedule, to Company’s knowledge, the use of all
Intellectual Property Rights necessary or required for the conduct of the
business of Company as presently conducted and as intended to be conducted does
not infringe or violate the Intellectual Property Rights of any person or
entity.  Except as described on Company Disclosure Schedule, to Company’s
knowledge: (a) Company does not own or use any Intellectual Property Rights
pursuant to any written license agreement; (b) Company has not granted any
person or entity any rights, pursuant to a written license agreement or
otherwise, to use the Intellectual Property Rights; and (c) Company owns, has
unrestricted right to use and has sole and exclusive possession of and has good
and valid title to, all of the Intellectual Property Rights, free and clear of
all Liens and Encumbrances.  All license agreements relating to Intellectual
Property Rights are binding and there is not, under any of such licenses, any
existing default or event of default (or event which with notice or lapse of
time, or both, would constitute a default, or would constitute a basis for a
claim on non-performance) on the part of Company or, to the knowledge of
Company, any other party thereto.
 
2.13           Litigation.  Except as set forth in Company Disclosure Schedule,
there is no legal, administrative, arbitration, or other proceeding, suit, claim
or action of any nature or investigation, review or audit of any kind, or any
judgment, decree, decision, injunction, writ or order pending, noticed,
scheduled, or, to the knowledge of Company, threatened or contemplated by or
against or involving Company, its assets, properties or business or its
directors, officers, agents or employees (but only in their capacity as such),
whether at law or in equity, before or by any person or entity or Authority, or
which questions or challenges the validity of this Agreement or any action taken
or to be taken by the Parties hereto pursuant to this Agreement or in connection
with the transactions contemplated herein.
 
 
9

--------------------------------------------------------------------------------

 
 
2.14 Contracts and Commitments; No Default.
 
(a) Except as set forth in Company Disclosure Schedule, Company is not a party
to, nor are any of the Assets bound by, any written or oral:
 
(i) employment, non-competition, consulting or severance agreement, collective
bargaining agreement, or pension, profit-sharing, incentive compensation,
deferred compensation, stock purchase, stock option, stock appreciation right,
group insurance, severance pay or retirement plan or agreement;
 
(ii) indenture, mortgage, note, installment obligation, agreement or other
instrument relating to the borrowing of money by Company;
 
(iii) contract, agreement, lease  (real or personal property) or arrangement
that (A) is not terminable on less than 30 days’ notice without penalty, (B) is
not over one year in length of obligation of Company, or (C) involves an
obligation of more than $50,000 over its term;
 
(iv) contract, agreement, commitment or license relating to Intellectual
Property Rights or contract, agreement or commitment of any other type, whether
or not fully performed, not otherwise disclosed pursuant to this Section 2.14;
 
(v) obligation or requirement to provide funds to or make any investment (in the
form of a loan, capital contribution or otherwise) in any person or entity; or
 
(vi) outstanding sales or purchase contracts, commitments or proposals that will
result in any material loss upon completion or performance thereof after
allowance for direct distribution expenses, or bound by any outstanding
contracts, bids, sales or service proposals quoting prices that are not
reasonably expected to result in a normal profit.
 
(b) True and complete copies (or summaries, in the case of oral items) of all
agreements disclosed pursuant to this Section 2.14 (“Company Contracts”) have
been provided to Parent for review. Except as set forth in Company Disclosure
Schedule, all of Company Contracts items are valid and enforceable by and
against Company in accordance with their terms, and are in full force and
effect.  Company is not in breach, violation or default, however defined, in the
performance of any of its obligations under any of Company Contracts, and no
facts and circumstances exist which, whether with the giving of due notice,
lapse of time, or both, would constitute such breach, violation or default
thereunder or thereof, and, to the knowledge of Company, no other parties
thereto are in a breach, violation or default, however defined, thereunder or
thereof, and no facts or circumstances exist which, whether with the giving of
due notice, lapse of time, or both, would constitute such a breach, violation or
default thereunder or thereof.
 
 
10

--------------------------------------------------------------------------------

 
 
2.15           Compliance with Law; Permits and Other Operating Rights.  Except
as set forth in Company Disclosure Schedule, the Assets, properties, business
and operations of Company are and have been in compliance in all respects with
all Laws applicable to Company’s assets, properties, business and operations,
except where the failure to comply would not have a Material Adverse
Effect.  Company possesses all material permits, licenses and other
authorizations from all Authorities necessary to permit it to operate its
business in the manner in which it presently is conducted and the consummation
of the transactions contemplated by this Agreement will not prevent Company from
being able to continue to use such permits and operating rights.  Company has
not received notice of any violation of any such applicable Law, and is not in
default with respect to any order, writ, judgment, award, injunction or decree
of any Authority.
 
2.16           Brokers.  Except as otherwise set forth in Section 2.16 of
Company Disclosure Schedule, neither Company nor, to the knowledge of Company,
any of the its directors, officers or employees, has employed any broker,
finder, investment banker or financial advisor or incurred any liability for any
brokerage fee or commission, finder’s fee or financial advisory fee, in
connection with the transactions contemplated hereby, nor is there any basis
known to Company for any such fee or commission to be claimed by any person or
entity.
 
2.17           Issuance of Parent Common Stock.  To Company’s knowledge, as of
the date of this Agreement and as of the Effective Time, no facts or
circumstances exist or will exist that could cause the issuance of Parent Common
Stock or the transfer of the Parent Preferred Stock pursuant to the Merger to
fail to meet the exemption from the registration requirements of the Securities
Act of 1933, as amended (the “Securities Act”), and the General Rules and
Regulations of the Securities and Exchange Commission (the “SEC”) promulgated
thereunder.
 
2.18           Books and Records.  The books of account, minute books, stock
record books and other material records of Company, all of which have been made
available to Parent, are complete and correct in all material respects and have
been maintained in accordance with reasonable business practices.  The minute
books of Company contain accurate and complete records of all formal meetings
held of, and corporate action taken by, the directors, officers, managers,
director committees and manager committees of Company.
 
2.19           Business Generally; Accuracy of Information.  No representation
or warranty made by Company or Company Shareholders in this Agreement, Company
Disclosure Schedule or in any document, agreement or certificate furnished or to
be furnished to Parent at the Closing by or on behalf of Company or Company
Shareholders in connection with any of the transactions contemplated by this
Agreement, contains or will contain any untrue statement of material fact or
omit to state any material fact necessary in order to make the statements herein
or therein not misleading in light of the circumstances in which they are made,
and all of the foregoing completely and correctly presents the information
required or purported to be set forth herein or therein.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PARENT
AND MERGER SUBSIDIARY
 
Parent and Merger Subsidiary represent and warrant to Company and Company
Shareholders as follows:


3.1 Disclosure Schedule.  The disclosure schedule attached hereto as Exhibit 3.1
(“Parent Disclosure Schedule”) is divided into sections that correspond to the
sections of this Article 3.  Parent Disclosure Schedule comprises a list of all
exceptions to the truth and accuracy of, and of all disclosures or descriptions
required by, the representations and warranties set forth in the remaining
sections of this Article 3.
 
3.2 Corporate Organization, Standing and Power.  Parent is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada; and Merger Subsidiary is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada.  Each of Parent and
Merger Subsidiary has all corporate power and authority to own its properties
and to carry on its business as now being conducted and is duly qualified to do
business and is in good standing in each jurisdiction in which the failure to be
so qualified would have a Material Adverse Effect on Parent and Merger
Subsidiary.  Parent owns all of the outstanding capital stock of Merger
Subsidiary.  Parent does not own or control any capital stock of any corporation
or any interest in any partnership, joint venture or other entity, other than
Merger Subsidiary.
 
3.3 Authorization.  Each of Parent and the Merger Subsidiary has all the
requisite corporate power and authority to enter into this Agreement and to
carry out the transactions contemplated herein.  The board of directors of
Parent and the Merger Subsidiary, and Parent as the majority shareholders of the
Merger Subsidiary, have taken all action required by law, their respective
articles of incorporation and bylaws or otherwise to authorize the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated herein.  This Agreement is the valid and binding legal
obligation of Parent and the Merger Subsidiary enforceable against each of them
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws that affect
creditors’ rights generally.
 
3.4 Capitalization.  The authorized capital securities of Parent and Merger
Subsidiary are set forth in Parent Disclosure Schedule.  The number of shares of
Parent Common Stock, as of the date of this Agreement and as set forth in Parent
Disclosure Schedule, represent all of the issued and outstanding capital
securities of the Parent.  All issued and outstanding shares of Parent Common
Stock are duly authorized, validly issued, fully paid and nonassessable and are
without, and were not issued in violation of, preemptive rights.  There are no
shares of Parent Common Stock or other equity securities of Parent outstanding
or any securities convertible into or exchangeable for such interests,
securities or rights.  Other than as set forth on Parent Disclosure Schedule and
pursuant to this Agreement, there is no subscription, option, warrant, call,
right, contract, agreement, commitment, understanding or arrangement to which
Parent is a party, or by which it is bound, with respect to the issuance, sale,
delivery or transfer of the capital securities of Parent, including any right of
conversion or exchange under any security or other instrument.
 
 
12

--------------------------------------------------------------------------------

 
 
3.5 Non-Contravention.  Neither the execution, delivery and performance of this
Agreement nor the consummation of the transactions contemplated herein will:
 
(a) violate any provision of the articles of incorporation or bylaws of Parent
or the Merger Subsidiary; or
 
(b) be in conflict with, or constitute a default, however defined (or an event
which, with the giving of due notice or lapse of time, or both, would constitute
such a default), under, or cause or permit the acceleration of the maturity of,
or give rise to, any right of termination, cancellation, imposition of fees or
penalties under, any debt, note, bond, lease, mortgage, indenture, license,
obligation, contract, commitment, franchise, permit, instrument or other
agreement or obligation to which Parent or Merger Subsidiary is a party or by
which Parent or Merger Subsidiary or any of their respective properties or
assets is or may be bound;
 
(c) result in the creation or imposition of any Encumbrance upon any property or
assets of Parent or Merger Subsidiary under any debt, obligation, contract,
agreement or commitment to which Parent or Merger Subsidiary is a party or by
which Parent or Merger Subsidiary or any of their respective assets or
properties is or may be bound; or
 
(d) violate any Law of any Authority.
 
3.6 Consents and Approvals.  No Consent is required by any person or entity,
including without limitation any Authority, in connection with the execution,
delivery and performance by Parent or Merger Subsidiary of this Agreement, or
the consummation of the transactions contemplated herein, other than any Consent
which, if not made or obtained, will not, individually or in the aggregate, have
a Material Adverse Effect on the business of Parent or Merger Subsidiary.
 
3.7 Valid Issuance.  Parent Common Stock to be issued in connection with the
Merger will be duly authorized and, when issued, delivered and paid for as
provided in this Agreement, will be validly issued, fully paid and
non-assessable.
 
3.8 Financial Statements.
 
(a) The financial statements of Parent consisting of audited financial
statements for the fiscal years ended December 31, 2013, and 2012, and interim
unaudited financial statements for the fiscal year ended December 31, 2014 (the
“Parent Financial Statements”): (i) were prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered (except as may be
indicated in the notes to such financial statements); and (ii) fairly present,
in all material respects, the consolidated financial position of Parent and its
consolidated subsidiaries as of the respective dates thereof and the
consolidated results of operations of Parent and its consolidated subsidiaries
for the periods covered thereby.  All adjustments considered necessary for a
fair presentation of the Parent Financial Statements have been included.
 
 
13

--------------------------------------------------------------------------------

 
 
3.9 No Liabilities.  Parent does not have any Liabilities, except for (i)
Liabilities expressly stated in the most recent balance sheet, or (ii) other
Liabilities which do not exceed $5,000 in the aggregate, except as set forth in
Parent Disclosure Schedule in Section 3.9 thereof.
 
3.10 No Assets.  As of the Closing, Parent will not have any assets or
operations of any kind, except as identified in the most recent balance sheet
and notes thereto of Parent Financial Statements and as included in Parent
Disclosure Schedule.
 
3.11 Absence of Certain Changes.  Parent has owned and operated the assets,
properties and business that it has owned in the ordinary course of business and
consistent with past practice.  Without limiting the generality of the
foregoing, subject to the aforesaid exceptions, Parent has not experienced any
change that has had or could reasonably be expected to have a Material Adverse
Effect on Parent.
 
3.12 Litigation.  To the Parents best knowledge and belief, other than that
disclosed in the Company’s filings and reports, or as further described and
listed on Exhibit 6(b) hereto, there is no legal, administrative, arbitration,
or other proceeding, suit, claim or action of any nature or investigation,
review or audit of any kind, or any judgment, decree, decision, injunction, writ
or order pending, noticed, scheduled, or, to the knowledge of Parent or Merger
Subsidiary, threatened or contemplated by or against or involving the Parent,
its assets, properties or business or its directors, officers, agents or
employees (but only in their capacity as such), whether at law or in equity,
before or by any person or entity or Authority, or which questions or challenges
the validity of this Agreement or any action taken or to be taken by the Parties
hereto pursuant to this Agreement or in connection with the transactions
contemplated herein.
 
3.13 Contracts and Commitments; No Default.  Parent is not a party to, nor are
any of its Assets bound by, any contract (a “Parent Contracts”) that is not
disclosed in Parent Disclosure Schedule and or financial statements filed with
the Security and Exchange Commission via EDGAR.  None of Parent Contracts
contains a provision requiring the consent of any party with respect to the
consummation of the transactions contemplated by this Agreement.  Parent on a
reasonably determined basis, is not in breach, violation or default, however
defined, in the performance of any of its obligations under any of Parent
Contracts, and no facts and circumstances exist which, whether with the giving
of due notice, lapse of time, or both, would constitute such breach, violation
or default thereunder or thereof, and, to the knowledge of  Parent, no other
parties thereto are in a breach, violation or default, however defined,
thereunder or thereof, and no facts or circumstances exist which, whether with
the giving of due notice, lapse of time, or both, would constitute such a
breach, violation or default thereunder or thereof.
 
3.14 No Broker or Finder.  No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the Merger
or any of the other transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Parent.
 
 
14

--------------------------------------------------------------------------------

 
 
3.15           Intercompany and Affiliate Transactions; Insider
Interests.  Except as expressly identified in the reports and registration
statements of Parent filed with the SEC (“Parent SEC Reports and Registration
Statements”), the Consent of Directors of Parent approving the Merger or Parent
Disclosure Schedule, there are, and during the last two years, there have been,
no transactions, agreements or arrangements of any kind, direct or indirect,
between Parent, on the one hand, and any director, officer, employee,
stockholder, or affiliate of Parent, on the other hand, including, without
limitation, loans, guarantees or pledges to, by or for the Parent or from, to,
by or for any of such persons, that are effected with all corporate consents and
approvals necessary under controlling law, and currently in effect.
 
3.16           Business Generally; Accuracy of Information.  No representation
or warranty made by Parent in this Agreement, Parent Disclosure Schedule, or in
any document, agreement or certificate furnished or to be furnished to Company
at the Closing by or on behalf of Parent in connection with any of the
transactions contemplated by this Agreement contains or will contain any untrue
statement of material fact or omit to state any material fact necessary in order
to make the statements herein or therein not misleading in light of the
circumstances in which they are made, and all of the foregoing completely and
correctly present the information required or purported to be set forth herein
or therein.
 
3.17           SEC Reports and Registration Statements.  Parent is a “reporting
issuer” under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and has timely filed, except as indicated outstanding to be brought
current, along with any outstanding unresolved comments, all reports required to
be filed by it under Section 13 of the Exchange Act during the past 12
months.  Parent SEC Reports and Registration Statements do not contain any
untrue statement of material fact or omit to state any material fact necessary
in order to make the statements herein or therein not misleading in light of the
circumstances in which they are made.
 
ARTICLE 4
COVENANTS OF THE PARTIES
 
4.1 Conduct of Business.  Except as contemplated by this Agreement, during the
period from the date of this Agreement to the Closing Date, Company and Parent
will each conduct its business and operations according to its ordinary and
usual course of business consistent with past practices.  Without limiting the
generality of the foregoing, and, except as otherwise expressly provided in this
Agreement or as otherwise disclosed in Parent Disclosure Schedule or Company
Disclosure Schedule, respectively, prior to the Closing Date, without the prior
written consent of the other Parties, not to be unreasonably delayed, Parent and
Company each will not:
 
(a) amend its articles of incorporation or bylaws;
 
(b) issue, reissue, sell, deliver or pledge or authorize or propose the
issuance, reissuance, sale, delivery or pledge of shares of capital stock of any
class, or securities convertible into capital stock of any class, or any rights,
warrants or options to acquire any convertible securities or capital stock
unless required by existing contract;
 
 
15

--------------------------------------------------------------------------------

 
 
(c) adjust, split, combine, subdivide, reclassify or redeem, purchase or
otherwise acquire, or propose to redeem or purchase or otherwise acquire, any
shares of its capital stock or any of its other securities;
 
(d) declare, set aside or pay any dividend or other distribution (whether in
cash, stock or property or any combination thereof) in respect of its capital
stock, redeem or otherwise acquire any shares of its capital stock or other
securities, alter any term of any of its outstanding securities;
 
(e) (i) except as required under any employment agreement, increase in any
manner the compensation of any of its directors, officers or other employees;
(ii) pay or agree to pay any pension, retirement allowance or other employee
benefit not required or permitted by any existing plan, agreement or arrangement
to any such director, officer or employee, whether past or present; or (iii)
commit itself to any additional pension, profit-sharing, bonus, incentive,
deferred compensation, stock purchase, stock option, stock appreciation right,
group insurance, severance pay, retirement or other employee benefit plan,
agreement or arrangement, or to any employment agreement or consulting agreement
(arising out of prior employment ) with or for the benefit of any person, or,
except to the extent required to comply with applicable law, amend any of such
plans or any of such agreements in existence on the date of this Agreement;
 
(f) hire any additional personnel except in the ordinary course of business;
 
(g) incur, assume, suffer or become subject to, whether directly or by way of
guarantee or otherwise, any Liabilities which, individually or in the aggregate,
exceed $75,000 in the case of Parent or $75,000 in the case of Company;
 
(h) make or enter into any commitment for capital expenditures in excess of
$75,000 in the case of Parent or $75,000 in the case of Company;
 
(i) pay, lend or advance any amount to, or sell, transfer or lease any
properties or assets (real, personal or mixed, tangible or intangible) to, or
enter into any agreement or arrangement with, any of its officers or directors
or any affiliate or associate of any of its officers or directors;
 
(j) terminate, enter into or amend in any material respect any contract,
agreement, lease, license or commitment, or take any action or omit to take any
action which will cause a breach, violation or default (however defined) under
any contract, except in the ordinary course of business and consistent with past
practice;
 
 
16

--------------------------------------------------------------------------------

 
 
(k) acquire any of the business or assets of any other person or entity;
 
(l) permit any of its current insurance (or reinsurance) policies to be canceled
or terminated or any of the coverage thereunder to lapse, unless simultaneously
with such termination, cancellation or lapse, replacement policies providing
coverage equal to or greater than coverage remaining under those canceled,
terminated or lapsed are in full force and effect;
 
(m) enter into other material agreements, commitments or contracts not in the
ordinary course of business or in excess of current requirements;
 
(n) settle or compromise any suit, claim or dispute, or threatened suit, claim
or dispute (other than any settlement or compromise having no Material Adverse
Effect upon its assets, operations or financial position); or
 
(o) agree in writing or otherwise to take any of the foregoing actions or any
action which would make any representation or warranty in this Agreement untrue
or incorrect in any material respect.
 
Nothing herein shall prevent each Party from operating its business in the
ordinary course and consistent with past practice.
 
4.2 Full Access.  Throughout the period prior to Closing, each Party has and
will afford to the other and its directors, officers, employees, counsel,
accountants, investment advisors and other authorized representatives and
agents, reasonable access to the facilities, properties, books and records of
the other Party in order that the other may have full opportunity to make such
investigations as it will desire to make of the affairs of the disclosing
Party.  Each Party will furnish such additional financial and operating data and
other information as the other will, from time to time, reasonably request,
including without limitation access to the working papers of its independent
certified public accountants; provided, however, that any such investigation
will not affect or otherwise diminish or obviate in any respect any of the
representations and warranties of the disclosing Parties.
 
4.3 Confidentiality.  Each Party hereto agrees that it will not use, or permit
the use of, any of the information relating to any other Party hereto furnished
to it in connection with the transactions contemplated herein (“Information”) in
a manner or for a purpose detrimental to such other Party or otherwise than in
connection with the transactions, and that they will not disclose, divulge,
provide or make accessible (collectively, “Disclose” or “Disclosure”), or permit
the Disclosure of, any of the Information to any person or entity, other than
their respective directors, officers, employees, investment advisors,
accountants, counsel and other authorized representatives and agents, except as
may be required by judicial or administrative process or, in the opinion of such
Party’s counsel, by other requirements of Law; provided, however, that prior to
any Disclosure of any Information permitted hereunder, the disclosing Party will
first obtain the recipients’ undertaking to comply with the provisions of this
Section with respect to such Information.  The term “Information” as used herein
will not include any information relating to a Party that the Party disclosing
such information can show: (i) to have been in its possession prior to its
receipt from another Party hereto; (ii) to be now or to later become generally
available to the public through no fault of the disclosing Party; (iii) to have
been available to the public at the time of its receipt by the disclosing Party;
(iv) to have been received separately by the disclosing Party in an unrestricted
manner from a person entitled to disclose such information; or (v) to have been
developed independently by the disclosing Party without regard to any
information received in connection with this transaction or related transactions
contemplated herein.  Each Party hereto also agrees to promptly return to the
Party from whom it originally received such Information all original and
duplicate copies of written materials containing Information should the
transactions contemplated herein not occur.  All Parties hereto will be deemed
to have satisfied each’ obligations to hold the Information confidential if each
exercises the same care as each takes with respect to each Party’s similar
information.
 
 
17

--------------------------------------------------------------------------------

 
 
4.4 Filings; Consents; Removal of Objections.  Subject to the terms and
conditions herein provided, the Parties hereto will use their best efforts to
take or cause to be taken all actions and do or cause to be done all things
necessary, proper or advisable under applicable Laws to consummate and make
effective, as soon as reasonably practicable, the transactions contemplated
hereby, including without limitation obtaining all Consents of any person or
entity, whether private or governmental, required in connection with the
consummation of the transactions contemplated herein.  In furtherance, and not
in limitation of the foregoing, it is the intent of the Parties to consummate
the transactions contemplated herein at the earliest practicable time, and they
respectively agree to exert commercially reasonable efforts to that end,
including without limitation: (i) the removal or satisfaction, if possible, of
any objections to the validity or legality of the transactions contemplated
herein; and (ii) the satisfaction of the conditions to consummation of the
transactions contemplated hereby.
 
4.5 Further Assurances; Cooperation; Notification.
 
(a) Each Party hereto will, before, at and after Closing, execute and deliver
such instruments and take such other actions as the other Party may reasonably
require in order to carry out the intent of this Agreement.  Without limiting
the generality of the foregoing, at any time after the Closing, at the
reasonable request of Parent and without further consideration, Company will
execute and deliver such instruments of sale, transfer, conveyance, assignment
and confirmation and take such action as Parent may reasonably deem necessary or
desirable in order to more effectively consummate the transactions contemplated
hereby.
 
(b) At all times from the date hereof until the Closing, each Party will
promptly notify the other in writing of the occurrence of any event which it
reasonably believes will or may result in a failure by such Party to satisfy the
conditions specified in this Article 4.
 
4.6 Supplements to Disclosure Schedules.  Prior to the Closing, each Party will
supplement or amend their respective Disclosure Schedules with respect to any
event or development which, if existing or occurring at or prior to the date of
this Agreement, would have been required to be set forth or described in such
Disclosure Schedules or which is necessary to correct any information in such
Disclosure Schedules or in any representation and warranty of Company or Parent,
which has been rendered inaccurate by reason of such event or development.  For
purposes of determining the accuracy as of the date hereof of the
representations and warranties of Company contained in Article 2 hereof or
Parent in Article 3 hereof in order to determine the fulfillment of the
conditions set forth herein, the Disclosure Schedule of each Party will be
deemed to exclude any information contained in any supplement or amendment
hereto delivered after the delivery of their Disclosure Schedules, except to the
extent such information is delivered prior to Closing.
 
 
18

--------------------------------------------------------------------------------

 
 
4.7 Public Announcements.  No Party hereto will make any public announcement
with respect to the transactions contemplated herein without the prior written
consent of the other Party, which consent will not be unreasonably withheld or
delayed; provided, however, that any Party hereto may at any time make any
announcement that is required by applicable Law so long as the Party so required
to make an announcement promptly upon learning of such requirement notifies the
other Party of such requirement and discusses with the other Party in good faith
the exact proposed wording of any such announcement.
 
4.8 Satisfaction of Conditions Precedent.  Each Party will use commercially
reasonable efforts to satisfy or cause to be satisfied all the conditions
precedent that are applicable to them, and to cause the transactions
contemplated by this Agreement to be consummated, and, without limiting the
generality of the foregoing, to obtain all material consents and authorizations
of third parties and to make filings with, and give all notices to, third
parties that may be necessary or reasonably required on its part in order to
effect the transactions contemplated hereby.
 
4.9           Resignation of Officers And Directors.  At the Closing, the
pre-Closing officers and directors of Parent shall submit their written
resignations from such offices effective as of the Closing, in seriatim.  Prior
to their resignations, the pre-Closing directors of Parent shall appoint to the
Board of Directors of Parent, those persons indicated in Section 1.8(b),
effective as of the Closing.  To the extent deemed required or necessary by
Parent, Parent will have complied with the applicable provisions of SEC Rule
14f-1 promulgated under the Exchange Act in respect of the election of the new
directors of Parent.
 
4.10           8-K Current Report.  Within four (4) business days of the
Effective Time of the Merger, Parent, through the primary efforts of Company and
its counsel, will cause the required 8-K Current Report on SEC Form 8-K to be
filed with the SEC (the “8-K Current Report”). Any Company Financial Statements,
along with unaudited pro forma balance sheets, income statements and related
footnotes showing the effects of the Merger among the Parties for the financial
periods required by Regulation S-K and Regulation S-X of the SEC and Form 8-K of
the SEC will be filed within 71 days of the Closing.
 
4.11           Piggyback Registration. If Parent proposes to register any of its
securities under the Securities Act of 1933, as amended (whether in connection
with the equity line agreement described in Section 6.3(h) or otherwise), then
Parent shall include in such registration all common stock held by those Company
Shareholders to the extent the same is permitted under applicable federal law.
Parent shall pay all registration expenses of any piggyback registration.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE 5
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF PARENT
AND MERGER SUBSIDIARY
 
Notwithstanding any other provision of this Agreement to the contrary, the
obligation of Parent and Merger Subsidiary to effect the transactions
contemplated herein will be subject to the satisfaction at or prior to the
Closing, or waiver by Parent, of each of the following conditions:
 
5.1 Representations and Warranties True.  The representations and warranties
of  Company contained in this Agreement, including without limitation in Company
Disclosure Schedule initially delivered to Parent as Exhibit 2.1 (and not
including any changes or additions delivered to Parent pursuant to Section 4.6,
unless delivered prior to Closing), will be true, complete and accurate in all
material respects as of the date when made and at and as of the Closing Date as
though such representations and warranties were made at and as of such time,
except for changes specifically permitted or contemplated by this Agreement, and
except insofar as the representations and warranties relate expressly and solely
to a particular date or period, in which case they will be true and correct at
the Closing with respect to such date or period.
 
5.2 Performance.  Company will have performed and complied in all material
respects with all agreements, covenants, obligations and conditions required by
this Agreement to be performed or complied with by the Company on or prior to
the Closing.
 
5.3 Required Approvals and Consents.
 
(a) All action required by law and otherwise to be taken by Company and Company
Shareholders to authorize the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will have
been duly and validly taken, and any required consent of holders of Company
shares shall have been obtained.
 
(b) All Consents of or from all Authorities required hereunder to consummate the
transactions contemplated herein, will have been delivered, made or obtained,
and Parent will have received copies thereof.
 
 
20

--------------------------------------------------------------------------------

 
 
5.4 Agreements and Documents.  Parent and Merger Subsidiary will have received
the following agreements and documents, each of which will be in full force and
effect:
 
(a) a certificate executed on behalf of Company by its Chief Executive Officer
confirming that the conditions set forth in Sections 5.1, 5.2, 5.3, 5.5, 5.6 and
5.7 have been duly satisfied;
 
(b) a Joint or Singular consent (respectively, in the form of Exhibit 5.4(b)(i)
and Exhibit 5.4(b)(ii)) of Unanimous Written Consent of Company Board of
Directors and of Company Shareholders approving the Merger, among other
provisions thereof, executed by all members of Company Board of Directors and
Company Shareholders;
 
5.5           Adverse Changes.  No material adverse change will have occurred in
the business, financial condition, prospects, assets or operations of Company
since the date of execution of this Agreement, except as set forth in Company
Disclosure Schedule or incurred in the ordinary course of business and
consistent with past practice.
 
5.6           No Proceeding or Litigation.  No suit, action, investigation,
inquiry or other proceeding by any Authority or other person or entity will have
been instituted or threatened which delays or questions the validity or legality
of the transactions contemplated hereby or which, if successfully asserted,
would, in the reasonable judgment of Parent, individually or in the aggregate,
otherwise have a Material Adverse Effect on Company’s business, financial
condition, prospects, assets or operations or prevent or delay the consummation
of the transactions contemplated by this Agreement.
 
5.7           Legislation.  No Law will have been enacted which prohibits,
restricts or delays the consummation of the transactions contemplated hereby or
any of the conditions to the consummation of such transactions.
 
5.8           Appropriate Documentation.  Parent will have received, in a form
and substance reasonably satisfactory to Parent, dated the Closing Date, all
certificates and other documents, instruments and writings to evidence the
fulfillment of the conditions set forth in this Article 5 as Parent may
reasonably request, along with duly executed copies of the Transaction Documents
by the Parties and Company Certificates.
 
ARTICLE 6
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF COMPANY
 
Notwithstanding anything in this Agreement to the contrary, the obligation of
Company to effect the transactions contemplated herein will be subject to the
satisfaction at or prior to the Closing of each of the following conditions:
 
6.1 Representations and Warranties True.  The representations and warranties of
Parent contained in this Agreement will be true, complete and accurate in all
material respects as of the date when made and at and as of the Closing, as
though such representations and warranties were made at and as of such time,
except for changes permitted or contemplated in this Agreement, and except
insofar as the representations and warranties relate expressly and solely to a
particular date or period, in which case they will be true and correct at the
Closing with respect to such date or period.
 
6.2 Performance.  Parent will have performed and complied in all material
respects with all agreements, covenants, obligations and conditions required by
this Agreement to be performed or complied with by Parent at or prior to the
Closing, including the obligations of the pre-Closing officers and directors of
Parent set forth in Section 4.9.
 
6.3 Required Approvals, Filings and Consents.
 
(a) Parent’s directors and shareholders shall have effected a one-for-two
hundred (1:200) reverse split of the Parent’s common stock so that the total
issued and outstanding shares of common stock shall be approximately 10,000,000
at the time of the Closing. Parent shall have submitted for approvals regarding
the reverse split to FINRA prior to Closing.
 
 
21

--------------------------------------------------------------------------------

 
 
(b) Parent’s officers shall have caused the liabilities of the Parent to have
been settled satisfactorily in an amount that is acceptable by the Parent,
certain of Parent debt holders and creditors, and the Company according to
Schedule 6(b).
 
(c) Parent shall have caused to be filed the Parent’s Form 10-Q for the period
ended September 30, 2014.
 
(d) Parent shall have caused to be filed the Parent’s Form 10-K for the year
ended December 31, 2014 in a form that is able to be audited by Parent’s auditor
 
(e) Parent shall have caused to be paid current the SEC settlement in the amount
remaining of $6,000 unless otherwise mutually agreed in writing by the Parties.
 
(f) Parent shall have caused to be filed a response letter to all outstanding
SEC comment letters.
 
(g) Dennis Alexander will stay on as an advisory to the Company to help
facilitate the consolidation of debt of the Parent for six months or longer
following the Closing and Mr. Alexander and Mrs. Joanne M. Sylvanus will assist
with the preparation of the Parent’s financial statements and will have
negotiated an acceptable compensation agreement attached as Exhibits 7.1(a) and
7.1(b) at the closing which will include further directive listed on Exhibit
7.1(c) for Dennis Alexander and or nominees to be compensated for their services
for approximately 20,000,000 shares of common stock, or the equivalent of 20% of
the then issued and outstanding shares post effective reverse stock split.
 
(h) The Parent shall have entered into an equity line agreement or similar
financing agreement in terms acceptable to all Parties;
 
(i) All action required by law and otherwise to be taken by the directors and
stockholders of the Parent to authorize the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
will have been duly and validly taken.
 
(j) All Consents of or from all Authorities required hereunder to consummate the
transactions contemplated herein, will have been delivered, made or obtained,
and  Company will have received copies thereof.
 
(k) The Company will furnish audited financial statements at the closing for at
minimum the previous two years. Audited year-end balance sheets and statements
of operations of the Company as of December 31, 2013 and unaudited balance
sheets and statements of operations of the Company as of December 31, 2014 shall
have been delivered to the Parent upon execution of this Agreement; unaudited
balance sheets and statements of operations for first quarter operations ended
March 31, 2015 shall be delivered to the Parent as soon as practicable prior to
the Closing. All financial statements, as available, attached on Exhibit 7.4.
Such balance sheets and the notes thereto fairly present the financial position
of the Company as at the respective dates thereof, and such Financial Statements
(a) fairly present the results of operations for the periods therein referred
to, all in accordance with GAAP (except as stated therein or in the notes
thereto) applied on a consistent basis; (b) fairly present the financial
condition of the Company at the respective date of, and for the period covered
by such statements; and (c) are in accordance with the required or permitted
statutory accounting requirements or practices applied on a consistent basis
under the laws of the State of Nevada. The determinations of EBIDTA and other
financial results for purposes of any post-closing adjustment of the sales price
musts be made in accordance with generally accepted accounting principles, using
the same methods of accounting, accounting principles and practices utilized in
the preparation of the Company’s financial statements for the periods preceding
the Closing. Since the Financial Statement Date, no change has occurred in the
condition of the Corporation as shown in the Financial Statements which has or
could reasonably be expected to have a Material Adverse Effect.
 
 
22

--------------------------------------------------------------------------------

 
 
(l)  ABSENCE OF CERTAIN CHANGES. Since the Financial Statement Date(s), there
has not been (a) any Material Adverse Change; (b) any damage, destruction or
loss, whether covered by insurance or not, having a Material Adverse Effect,
with regard to the Corporation's properties and businesses; (c) any declaration,
setting aside or payment of any dividend or distribution (whether in cash, stock
or property) in respect of the Company's capital stock, or any redemption or
other acquisition of such stock by the Company; (d) any material increase in the
compensation payable to or to become payable by the Company to its officers or
employees or any adoption of or increase in any bonus, insurance, pension or
other employee benefit plan, payment or arrangement made to, for or with any
such officers or employees or any Affiliate of the Company; (e) any entry into
any material Contract not in the ordinary course of business, including without
limitation any borrowing or capital expenditure; or (f) any change by the
Corporation in accounting methods or principles, except as listed in Exhibit
8.1.
 
6.4 Agreements and Documents.  Company will have received the following
agreements and documents, each of which will be in full force and effect:
 
(a) a certificate executed on behalf of Parent by its Chief Executive Officer
confirming that the conditions set forth in Sections 6.1, 6.2, 6.3, 6.5, 6.6 and
6.7 have been duly satisfied;
 
(b) a Joint or Singular Company Board of Director’s and Company  Shareholder’s
Written Consent to Merger, among other provisions thereof, in the form of
Exhibit 5.4(b)(i) or 5.4(b)(ii) executed by all members of Company Board of
Directors and Company Shareholders;
 
(c)  resolutions of the Boards of Directors of Parent and of Merger Subsidiary,
certified by the secretary of Parent, approving the transactions contemplated by
this Agreement (by Parent as a Party and as the majority shareholders of Merger
Subsidiary), including the Merger, the issuance of the Merger Consideration and
the matters referred to in Section 1.8(b) of this Agreement or as otherwise
required to complete the transactions contemplated hereby;
 
 
23

--------------------------------------------------------------------------------

 
 
6.5 Adverse Changes.  No material adverse change will have occurred in the
business, financial condition, prospects, assets or operations of Parent since
December 31, 2013, except as set forth in Parent Disclosure Schedule or incurred
in the ordinary course of business and consistent with past practice.
 
6.6 No Proceeding or Litigation.  No suit, action, investigation, inquiry or
other proceeding by any Authority or other person or entity will have been
instituted or threatened which delays or questions the validity or legality of
the transactions contemplated hereby or which, if successfully asserted, would,
in the reasonable judgment of Company, individually or in the aggregate,
otherwise have a Material Adverse Effect on Parent’s business, financial
condition, prospects, assets or operations or prevent or delay the consummation
of the transactions contemplated by this Agreement.
 
6.7 Legislation.  No Law will have been enacted which prohibits, restricts or
delays the consummation of the transactions contemplated hereby or any of the
conditions to the consummation of such transactions.


6.8 Appropriate Documentation.  Company will have received, in a form and
substance reasonably satisfactory to Company, dated the Closing Date, all
certificates and other documents, instruments and writings to evidence the
fulfillment of the conditions set forth in this Article 6 as Company may
reasonably request, along with duly executed copies of the Transaction Documents
by the Parties.
 
6.9           Share Exchange. Company will have consummated a share exchange
with Company Shareholders covering all of the membership interests in EZ Ticket
Live, LLC.


ARTICLE 7
 
TERMINATION AND ABANDONMENT
 
7.1 Termination by Mutual Consent.  This Agreement may be terminated at any time
prior to the Closing by the written consent of Company and Parent.
 
7.2 Termination by Either Company or Parent.  This Agreement may be terminated
by either Company or Parent if the Closing is not consummated by the Termination
Date (provided that the right to terminate this Agreement under this Section 7.2
will not be available to any Party whose failure to fulfill any obligation under
this Agreement has been the cause of or resulted in the failure of the Closing
to occur on or before such date).
 
 
24

--------------------------------------------------------------------------------

 
 
7.3 Termination by Parent.  This Agreement may be terminated at any time prior
to the Closing by Parent if any of the conditions provided for in Article 5 have
not been met or waived by Parent in writing prior to the Closing.
 
7.4 Termination by the Company.  This Agreement may be terminated prior to the
Closing by action of Company if any of the conditions provided for in Article 6
have not been met or waived by Company in writing prior to the Closing.
 
7.5 Procedure and Effect of Termination.  In the event of termination of this
Agreement and abandonment of the transactions contemplated hereby by Company or
Parent pursuant to this Article 7, written notice thereof will be given to all
other Parties and this Agreement will terminate and the transactions
contemplated hereby will be abandoned, without further action by any of the
Parties hereto.  If this Agreement is terminated as provided herein:
 
(a) Each of the Parties will, upon request, redeliver all documents, work papers
and other material of the other Parties relating to the transactions
contemplated hereby, whether obtained before or after the execution hereof, to
the Party furnishing the same;
 
(b) No Party will have any liability for a breach of any representation,
warranty, agreement, covenant or the provision of this Agreement, unless such
breach was due to a willful or bad faith action or omission of such Party or any
representative, agent, employee or independent contractor thereof; and
 
(c) All filings, applications and other submissions made pursuant to the terms
of this Agreement will, to the extent practicable, be withdrawn from the agency
or other person to which made.
 
ARTICLE 8
 MISCELLANEOUS  PROVISIONS
 
8.1 Expenses.  Parent and Company will each bear their own costs and expenses
relating to the transactions contemplated hereby, including without limitation,
fees and expenses of legal counsel, accountants, investment bankers, brokers or
finders, printers, copiers, consultants or other representatives for the
services used, hired or connected with the transactions contemplated hereby.
 
8.2           Survival.  The representations and warranties of the Parties shall
survive the Closing for a period of one (1) year.
 
8.3           Amendment and Modification.  Subject to applicable Law, this
Agreement may be amended or modified by the Parties hereto at any time with
respect to any of the terms contained herein; provided, however, that all such
amendments and modifications must be in writing duly executed by all of the
Parties hereto.
 
8.4           Waiver of Compliance; Consents.  Any failure of a Party to comply
with any obligation, covenant, agreement or condition herein may be expressly
waived in writing by the Party entitled hereby to such compliance, but such
waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement or condition will not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure.  No single or partial exercise
of a right or remedy will preclude any other or further exercise thereof or of
any other right or remedy hereunder. Whenever this Agreement requires or permits
the consent by or on behalf of a Party, such consent will be given in writing in
the same manner as for waivers of compliance.
 
 
25

--------------------------------------------------------------------------------

 
 
8.5           No Third Party Beneficiaries.  Nothing in this Agreement will
entitle any person or entity (other than the Parties hereto and his, her or its
respective successors and assigns permitted hereby) to any claim, cause of
action, remedy or right of any kind.
 
8.6           Notices.  All notices, requests, demands and other communications
required or permitted hereunder will be made in writing and will be deemed to
have been duly given and effective: (i) on the date of delivery, if delivered
personally; (ii) on the earlier of the fourth (4th) day after mailing or the
date of the return receipt acknowledgement, if mailed, postage prepaid, by
certified or registered mail, return receipt requested; or (iii) on the date of
transmission, if sent by facsimile, telecopy, telegraph, telex or other similar
telegraphic communications equipment, or to such other person or address as the
Company will furnish to the other Parties hereto in writing in accordance with
this Section 8.6.
 
If to Company or Company Majority Shareholders Prior to the Merger:
 
EZTicket Live Inc.
8021 Glenrose Avenue
Scottsdale, Arizona  85251
 
 

 or to such other person or address as either Company or Company Shareholders
will furnish to the other Parties hereto in writing in accordance with this
Section 8.6.


If to Parent or Merger Subsidiary Prior to the Merger:
 
Mondial Ventures, Inc.
6564 Smoke Tree Lane
Paradise Valley, AZ  85253
 

 
or to such other person or address as Parent will furnish to the other Parties
hereto in writing in accordance with this Section 8.6.


8.7           Assignment.  This Agreement and all of the provisions hereof will
be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests or obligations hereunder will be assigned (whether
voluntarily, involuntarily, by operation of law or otherwise) by any of the
Parties hereto without the prior written consent of the other Parties.
 
8.8           Governing Law.  This Agreement and the legal relations among the
Parties hereto will be governed by and construed in accordance with the internal
substantive laws of the State of Nevada (without regard to the laws of conflict
that might otherwise apply) as to all matters, including without limitation
matters of validity, construction, effect, performance and remedies.
 
 
26

--------------------------------------------------------------------------------

 
 
8.9           Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.
 
8.10           Headings.  The table of contents and the headings of the sections
and subsections of this Agreement are inserted for convenience only and will not
constitute a part hereof.
 
8.11           Entire Agreement.  This Agreement, the Disclosure Schedules and
the exhibits and other writings referred to in this Agreement or in the
Disclosure Schedules or any such exhibit or other writing are part of this
Agreement, together they embody the entire agreement and understanding of the
Parties hereto in respect of the transactions contemplated by this Agreement and
together they are referred to as this Agreement or the Transaction
Documents.  There are no restrictions, promises, warranties, agreements,
covenants or undertakings, other than those expressly set forth or referred to
in this Agreement.  This Agreement supersedes all prior agreements and
understandings between the Parties with respect to the transaction or
transactions contemplated by this Agreement.  Provisions of this Agreement will
be interpreted to be valid and enforceable under applicable Law to the extent
that such interpretation does not materially alter this Agreement; provided,
however, that if any such provision becomes invalid or unenforceable under
applicable Law such provision will be stricken to the extent necessary and the
remainder of such provisions and the remainder of this Agreement will continue
in full force and effect.
 
8.12           Disputes.  Notwithstanding anything contained herein to the
contrary, in the case of any dispute which arises out of or relating to this
Agreement or the relationship of the Parties, which the Parties cannot resolve
amicably between themselves, a mediator agreeable to both Parties shall be
selected to assist in resolving the dispute provided that the mediation shall be
held within sixty (60) days of the notice by one Party that mediation is
required.  Fees for such mediation will be split equally between the Parties.
 If any such dispute cannot be resolved through mediation within such sixty (60)
day period, any and all claims and actions arising out of or relating to this
Agreement or relationship of the Parties, shall be exclusively arbitrated in
Phoenix, Arizona, in accordance with the then prevailing rules and regulations
of the American Arbitration Association, which proceedings shall be final and
binding on the Parties, and strictly confidential. Attorneys’ fees for such
arbitration of the prevailing Party will be paid by the other Party. Neither the
existence of such proceedings nor the results thereof shall be disclosed to any
third party, unless expressly required by law.


8.13           Definition of Material Adverse Effect.  “Material Adverse Effect”
with respect to a Party means a material adverse change in or effect on the
business, operations, financial condition, properties or liabilities of that
Party taken as a whole; provided, however, that a Material Adverse Effect will
not be deemed to include (i) changes as a result of the announcement of this
transaction or related transactions contemplated herein, (ii) events or
conditions arising from changes in general business or economic conditions or
(iii) changes in generally accepted accounting principles.


 
27

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


MONDIAL VENTURES, INC.
 
By: /s/Dennis R Alexander
Dennis R. Alexander, President
EZTICKET LIVE INC.
 
By:  /s/Kevin L. Jones
Kevin L. Jones, President
 
EZT Acquisition Corp.
 
By:  /s/Dennis R Alexander
        Dennis R. Alexander, President
 
PARENT PREFERRED SHAREHOLDERS
COMPANY SHAREHOLDERS
 
By:  /s/Kevin L. Jones
        Kevin Jones
 
By  /s/Dennis R Alexander
      Global Media Network USA, Inc.
 
By:  /s/Dennis Nielsen
        Dennis Nielsen
 



 
By: /s/Joanne M. Sylvanus
By:  /s/Louis Krutsch
       Joanne M. Sylvanus
        Louis Krutsch
         
By:  /s/Wayne G. Petty
 
        Nupetco Associates, LLC
 
        by Wayne G. Petty, manager
         
By:  /s/David M. Rees
 
        David M. Rees
         
By: /s/Willis Family Trust
 
      Willis Family Trust
         
By: /s/Brunson Chandler & Jones, PLLC
 
       Brunson Chandler & Jones, PLLC

 
 
28

--------------------------------------------------------------------------------

 
 
Exhibit 2
Exceptions to Representations and Warranties
of Company and Company Shareholders


Nupetco Associates, LLC does not join in making any of the representations and
warranties set forth in Article 2.
 
 
 
29

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.1


Company Disclosure Schedule


The following answers correspond to the respective Articles of Article 2 of that
AGREEMENT AND PLAN OF MERGER entered into by and between Mondial Ventures, Inc.,
a Nevada Corporation, and EZ Ticket Live, LLC, an Arizona LLC and its parent, EZ
Ticket Live, Inc. a Nevada Corporation:


Article 2.1 – Disclosure Schedule and Nothing to report
Article 2.2 – EZ Ticket Live, Inc. is a Nevada Corporation that was formed on
June 2, 2014. It is the parent company for EZ Ticket Live, LLC, a wholly-owned
subsidiary of EZ Ticket Live, Inc. at the time of the completion of the Merger.
Article 2.3 - EZ Ticket Live, Inc. has 50,000,000 shares of common stock
authorized, and will have 9,000,000 shares of common stock issued and
outstanding at the time of the Merger, following the conversion of its
outstanding debt. The following is the shareholding structure of EZ Ticket Live,
Inc.:



             
Shares of
         
Shares Issued by
   
Ownership in
               
Current
   
EZ Ticket Live
         
EZ Ticket Live
   
shares EZ Ticket
   
Shares of
         
Ownership
   
Prior to debt
   
Debt to
   
debt conversion
   
Live, In after
   
EZ Ticket
         
Percentage
   
conversion
   
Convert
     0.50    
debt conversion
   
Live
    1  
Willis Family Trust
    16.33 %     667,906                     667,906       7.42 %   2  
Kevin Jones
    16.33 %     667,906                     667,906       7.42 %   3  
Dennis Nielsen
    16.33 %     667,906                     667,906       7.42 %   4  
Louie Krutsch
    16.33 %     667,906                     667,906       7.42 %   5  
Nupetco Associates, LLC
    16.33 %     667,906       943,385.00       1,886,770       2,554,676      
28.39 %   6  
David Rees
    16.33 %     667,906                       667,906       7.42 %   7  
Brunson Chandler & Jones
    2.00 %     81,794                       81,794       0.91 %   8  
Commercis Software Group
                    1,512,000.00       3,024,000       3,024,000       33.60 %  
                                                                  100.00 %    
4,089,230       2,455,385.00       4,910,770       9,000,000       100.00 %

 
Article 2.4 – Nothing to Report.
Article 2.5 – Nothing to Report.
Article 2.6 – Nothing to Report.
Article 2.7 – The audited Financial Statement of EZ Ticket Live LLC for the
years ended December 31, 2012 and 2013 have been provided. The audit is and has
been underway for the period ending December 31, 2014 and will be supplied upon
completion.
Article 2.8 – Additional liabilities:


 
30

--------------------------------------------------------------------------------

 
 
Currently Louie Krutsch is receiving $4,000 a month Gross into Krutsch
Enterprises down from $7,750 which was his agreed upon compensation back in
2011.
Richard Jones, Kevin Jones and Mitch Ives receive their Compensation through
Commercis Software Group at the rate of $4,000.00 per month.
Neither of these obligations have been fully met this years.
There are 2 other accruals, the one to David Rees for $2,500 per month and the
one to you Callie in the amount of $2,500 per month.
These are the only compensation specific items which should probably be
disclosed.
The balance of the items are disclosed in the financial statements.


Article 2.9 – Nothing to Report
Article 2.10 – Nothing to Report
Article 2.11 – Nothing to Report
Article 2.12 – Nothing to Report
Article 2.13 – Nothing to Report
Article 2.14 – Nothing to Report
Article 2.15 – Nothing to Report
Article 2.16 – Nothing to Report
Article 2.17 – Nothing to Report
Article 2.18 – Nothing to Report
Article 2.19 – Nothing to Report
 
 
31

--------------------------------------------------------------------------------

 
 
EXHIBIT 3.1


Parent Disclosure Schedule


The following answers correspond to the respective Articles of Article 3 of that
AGREEMENT AND PLAN OF MERGER entered into by and between Mondial Ventures, Inc.,
a Nevada Corporation, and EZ Ticket Live, LLC, an Arizona LLC and its parent, EZ
Ticket Live, Inc. a Nevada Corporation:


Article 3.1 – Disclosure Schedule – Going Concern


The Parents consolidated financial statements have been prepared on a going
concern basis of accounting, which contemplates continuity of operations,
realization of assets and liabilities and commitments in the normal course of
business. The Parents consolidated financial statements do not reflect any
adjustments that might result if the Company is unable to continue as a going
concern. The Parent has experienced substantial losses, maintains a negative
working capital and capital deficits, which raise substantial doubt about the
Parent’s ability to continue as a going concern.
 
The Parent is working to manage its current liabilities while it continues to
make changes in operations to improve its cash flow and liquidity position. The
ability of the Parent to continue as a going concern and appropriateness of
using the going concern basis is dependent upon the Company’s ability to
generate revenue from the sale of its services and the cooperation of the
Company’s note holders to assist with obtaining working capital to meet
operating costs in addition to its ability to raise funds.


Article 3.2 – Nothing to Report. Will be due for the Annual Report filing on or
about May 31, 2015 or will become in default.


Article 3.3 – Nothing to Report


Article 3.4 – Capitalization


As of February 9, 2015 the registrant had 1,976,025,753 shares of its $0.001 par
value common stock issued and outstanding. There are 100,000 shares of Series C
preferred stock issued and outstanding, $0.001 par value for each of the Series
of Preferred.


On July 13, 2014, the Board of Directors, pursuant to its authority to create
and establish provisions for new classes of preferred stock, approved the
Certificate of Designations establishing a new Series C Preferred Stock and the
rights, preferences and privileges thereof.  The Certificate of Designations was
filed with the Secretary of State of the State of Nevada on July 13, 2014 and
effective as of January 14, 2014.  Some of the material terms for the new shares
of Series C Preferred Stock include i) the number of shares constituting Series
C preferred stock shall be two million (2,000,000) shares out of the total ten
million preferred shares authorized by the Corporation, ii) the Series C
preferred shall have a par value of $0.001 per share and shall be designated as
"Series C Preferred Stock”, iii) each share of Series C preferred stock shall
have 31,500 votes on the election of our Directors and for all other purposes,
iv) each share of Series C preferred stock shall be strictly limited and not to
be available for transfer or re sale unless authorized by a majority of a quorum
of the Board of Directors in accordance with the Company’s Bylaws. For the full
summary of the rights, powers and preferences of the Series C preferred shares
please see information set forth in the Certificate of Designations attached on
Exhibit 3.1 of this report and incorporated herein by reference hereto.


 
32

--------------------------------------------------------------------------------

 
 
Effective August 19, 2014, the Company’s Articles of Incorporation were revised
to increase the total authorized capital stock from 1,500,000,000 shares to
5,000,000,000 shares consisting of (i) 4,490,000,000 shares of voting common
stock, $0.001 par value per share, and (ii) 10,000,000 shares of preferred
stock, $0.001 par value per shares, which remains unchanged. The shares of
Preferred Stock may be issued from time to time in one or more series, in any
manner permitted by law, as determined from time to time by the Board of
Directors, and stated in the resolution or resolutions providing for the
issuance of such shares adopted by the Board of Directors pursuant to authority
herby vested in it. Without limiting the generality of the foregoing, shares in
such series shall have such voting powers, full or limited, or no voting powers,
and shall have such designations, preferences, and other rights and
qualifications, limitations, or restrictions thereof, permitted by law, as shall
be stated in the resolution or resolutions providing for the issuance of such
shares adopted by the Board of Directors pursuant to authority hereby vested in
it. The number of shares of any such series so set forth in such resolution or
resolutions may be increased (but not above the total number of authorized
shares of Preferred Stock) or decreased (but not below the number of shares
thereof then outstanding) by further resolution or resolutions adopted by the
Board of Directors pursuant to authority hereby vested in it.


Article 3.5 – Nothing to Report
Article 3.6 – Nothing to Report
Article 3.7 – Nothing to Report
Article 3.8 – Nothing to Report
Article 3.9 – Nothing to Report
Article 3.10 – For more information on the Company’s majority owned subsidiary
Boomerang Oil, Inc. please see information listed at the following link
http://thecse.com/CNSX/Listing/Company-Filings/CSE-Filings.aspx?Symbol=BOI.
Article 3.11 – Nothing to Report
Article 3.12 – Nothing to Report
Article 3.13 – Nothing to Report
Article 3.14 – Nothing to Report
Article 3.15 – Nothing to Report
Article 3.16 – Nothing to Report
Article 3.17 – Nothing to Report


 
33

--------------------------------------------------------------------------------

 
 
EXHIBIT 5.4(b)(i) or (ii)


Joint or Singular Parent Board of Directors’ and Parent Shareholders’ Written
Consent to Merger




UNANIMOUS CONSENT OF THE BOARD OF DIRECTORS


Approved by the Board of Directors via unanimous consent, and acting pursuant to
Sections 78.315 and 78.375 of the Nevada Revised Statues, further waiving
herewith all notice of time, place and purposes of a meeting of the Board of
Directors of the Corporation, hereby have given consent herewith, agree and
confirmed to the adoption of the hereinabove listed Merger Agreement and terms
therein between the Company and EZTicket Live Inc., and further confirmed by the
Secretary of Mondial Ventures, Inc., to be effective the 11th Day of June, 2015.
 


 
 
/s/Joanne M. Sylvanus
By: Joanne M. Sylvanus
Its: Director, CFO, Treas, Scty
 
 
 
/s/Dennis R Alexander
By: Dennis R Alexander
Its: Director, Chairman

 
 
34

--------------------------------------------------------------------------------

 


CONSENT OF COMPANY SHAREHOLDERS


EZ TICKET LIVE, INC.


CONSENT OF SHAREHOLDERS OF
EZ TICKET LIVE, INC.
IN LIEU OF A MEETING OF THE SHAREHOLDERS
EZ TICKET LIVE, INC.
(A NEVADA COMPANY)


In accordance with the provisions of Nevada law, the undersigned majority
shareholders of EZ Ticket Live, Inc., a Nevada corporation (the “Company”)
hereby consent to, ratify, and approve the following resolutions:


NOW THEREFORE, BE IT RESOLVED, that the Company shall approve the proposal enter
into the Agreement and Plan of Merger with Mondial Ventures, Inc. attached
hereto as Exhibit A;


BE IT FURTHER RESOLVED, that the Company’s officers and directors are hereby
authorized to take such steps and actions, and in consultation with legal
counsel, to prepare, execute and deliver to the applicable authorities, such
documents and other information as they, in good faith, determine to be
necessary to effect the intent of these resolutions, with the execution and
delivery of any such documents and other information to be evidence of such good
faith determination, and all prior actions by any such officers consistent with
the foregoing are hereby ratified, confirmed and approved.


 
[The rest of page intentionally left blank; signature page to follow.]


 
35

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned majority shareholder(s) have caused these
resolutions to be executed as of the 11th day of June, 2015.


 
 
By: /s/Kevin L. Jones
Kevin L. Jones, President
 
 
 
 
 
By: /s/Dennis Nielsen
Dennis Nielsen



 
By: /s/Louis Krutsch
 
Louis Krutsch
         
By: /s/Wayne G. Petty
 
Nupetco Associates, LLC
 
by Wayne G. Petty, manager
         
By: /s/David M. Rees
 
David M. Rees
         
By: /s/Willis Family Trust
 
Willis Family Trust
         
By: /s/Brunson Chandler & Jones, PLLC
 
Brunson Chandler & Jones, PLLC

 
 
36

--------------------------------------------------------------------------------

 
 
CONSENT OF COMPANY BOARD OF DIRECTORS


EZ TICKET LIVE, INC.
(a Nevada corporation)


Unanimous Written Consent of Directors
To Action Taken Without a Meeting


The undersigned, being all of the directors of EZ Ticket Live, Inc., a Nevada
corporation (hereinafter called the “Corporation”), acting pursuant to the
Nevada Revised Statutes, hereby waive all notice of the time, place and purposes
of a meeting of the Board of Directors of the Corporation and hereby unanimously
consent and agree to the adoption of the following resolutions:


WHEREAS, the Company has been presented with an opportunity to merge into a
public traded company, Mondial Ventures, Inc. (“Mondial”) according to the terms
set forth in the attached Agreement and Plan of Merger.


WHEREAS, according to the terms of the Agreement and Plan of Merger, the
shareholders of Company will receive shares of Mondial and the Company will
become a wholly-owned subsidiary of Mondial.


WHERAS, the Company has completed extensive due diligence on Mondial and has
determined it is in the best interest of the Company to enact the Agreement and
Plan of Merger.


RESOLVED, that the Agreement and Plan of Merger is hereby approved;


RESOLVED, FURTHER, that the officers of the Corporation be, and they hereby are,
authorized and directed to cause the Company to enter into the Agreement and
Plan of Merger;


RESOLVED, FURTHER, that the officers of the Corporation be, and they hereby are,
authorized and directed to take all such further action and to execute, deliver,
certify and file all such instruments and documents in the name and on behalf of
the Corporation and under its corporate seal or otherwise, and to pay such taxes
and expenses, as in their judgment shall be necessary or advisable in order to
carry out fully the intent and to accomplish the purposes of the foregoing
resolutions, and each of them.


This Consent may be executed in counterparts, all of which taken together shall
constitute one and the same instrument.


 
37

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Consent as of the 11th
day of June, 2015.
 


 
 
/s/Kevin Jones
Kevin Jones, President
 
 
 
 
/s/Mitch Ives
Mitch Ives, Director




 
/s/Richard Jones
 
Richard Jones, Director
     
/s/Louie Krutsch
 
Louie Krutsch, Director

 
 
38

--------------------------------------------------------------------------------

 
 
EXHIBIT 7.1


Compensation Agreement
 

[star.jpg]
 
Global Media Network USA, INC.
6564 Smoke Tree Lane
Paradise Valley, Arizona 85253
Tel:  (480) 948-6581, (480) 948-9266
Fax:  (480) 443-1403
Private & Confidential


June            , 2015


Attn:
Mondial Ventures Inc.
6564 Smoke Tree Lane
Scottsdale, Arizona, 85253


Re:  Advisory Agreement


Dear Mr.                                :


This Advisory Agreement (“Agreement”) will certify Mondial Ventures Inc.
(hereinafter referred to as “the Client”) has agreed to engage Global Media
Network USA, Inc. (“GMNI”) on a non-exclusive basis to perform services related
to financial and business consulting pursuant to the terms and conditions set
forth herein.


1. Services. GMNI shall act as advisor to the Client and perform, as requested
by the Client, the following Service


a. Advise client on all financial matters relating to the Company.
b. Advise Client on any and all financings.
c. Advise client on the formation of a proper Board of Directors.
d. Advise client on the formation of Board Committees to include governance,
nominating, auditand compensation.
e. Advise client in the selection of investor relations firm.
f. Advise client in selection of public relations firm.
g. Advise client on relationships with investment banking firms.
h. Such other duties as Client may reasonably request of GMNI from time to time
in accordancewith the terms of this Agreement.


2. Performance of Services. GMNI shall be obligated to provide the Services as
and when requested by Client and shall not be authorized or obligated to perform
any Services on GMNI’s own initiative. The Services shall be performed
reasonably promptly after Client’s request, consistent with GMNI’s availability.
It is understood that the Services to be provided hereunder are not exclusive to
the Client and GMNI has other business obligations, including acting as
consultant for other companies, provided however that Sierra shall not provide
services to any potential or actual competitor of the Client during the Term of
this agreement.


 
39

--------------------------------------------------------------------------------

 
 
3. Relationship of the Parties. GMNI shall be, and at all times during the Term
of the Agreement shall remain, an independent contractor. As such, GMNI shall
determine the means and methods of performing the Services hereunder and shall
render the Services at such places it determines. The Client shall pay all
reasonable costs and expenses incurred by GMNI in the performance of its duties
hereunder, provided however such costs and expenses shall not exceed $250.00
without Client’s prior written approval.


4. Assurances. Client acknowledges that all opinions and advices (written or
oral) given by GMNI to the Client in connection with this Agreement are intended
solely for the benefit and use of Client, and Client agrees that no person or
entity other than Client shall be entitled to make use of or rely upon the
advice of GMNI to be given hereunder.  Furthermore, no such opinion or advice
given by GMNI shall be used at any time, in any manner or for any purpose, and
shall not be reproduced, disseminated, quoted or referred to at any time, in any
manner or for any purpose, except as may be contemplated herein. Client shall
not make any public references to GMNI without GMNI’s prior written consent or
as required by applicable law.


5. Compensation. As compensation for the Services to be performed by GMNI
hereunder, GMNI shall receive the following:



- A retainer of 20,000,000 shares of the outstanding common stock of the Company
shall be issuedto GMNI post effective any reverse share split.  The shares shall
be granted based upon theexecution of this agreement in share certificates to be
designated by GMNI. The shares will beconsidered as fully vested upon the
execution of this agreement.
- GMNI shall be responsible for all state and federal taxes relating to the
issuance of said shares.
- A value of one hundred thousand dollars shall be calculated as the value of
said compensation.
- Company agrees to deliver all shares due GMNI, pursuant to this agreement,
within 30 days.


6. Additional Services. Should Client desire GMNI to perform additional services
not outlined herein, Client may make such request to GMNI in writing. GMNI may
agree to perform those services at its sole discretion; however, any additional
services performed by GMNI may require an additional compensation schedule to be
mutually agreed upon prior to rendering such services.


7. Approval of Client Information. Client will be required to approve all
stockholder communications, press release and other materials prepared and
disseminated on its behalf by GMNI.


8. Term. This Agreement shall remain in effect until October   , 2015 unless
otherwise mutually agreed upon by Client and GMNI.


9. Due Diligence/Disclosure


a. Client recognizes and confirms that, in advising Client and in fulfilling its
retention hereunder, GMNI will use and rely upon data, material and other
information furnished to it by Client. Client acknowledges and agrees that in
performing its Services under this Agreement, GMNI may rely upon the data,
material and other information supplied by Client without independently
verifying the accuracy, completeness or veracity of it.


b. Except as contemplated by the terms hereof or as required by applicable law,
GMNI shall keep confidential, indefinitely, all non-public information provided
to it by Client, and shall not disclose such information to any third party
without Client’s prior written consent, other than such of its employees and
advisors as GMNI reasonably determines to have a need to know.


 
40

--------------------------------------------------------------------------------

 
 
10. Indemnification.


a. Client shall indemnify and hold GMNI harmless against any and all
liabilities, claims, lawsuits, including any and all awards and/or judgments to
which it may become subject under the Act or the Securities Exchange Act of
1934, as amended (the “1934 Act”) or any other federal or state statute, at
common law or otherwise, insofar as said liabilities, claims and lawsuits,
(including awards and/or judgments) arise out of or are in connection with the
Services rendered by GMNI in connection with this Agreement, except for any
liabilities, claims, and lawsuits (including awards, judgments and related costs
and expenses), arising out of acts or omissions of GMNI. In addition, the Client
shall indemnify and hold GMNI harmless against any and all reasonable costs and
expenses, including reasonable attorney fees, incurred or relating to the
foregoing. If it is judicially determined that Client will not be responsible
for any liabilities, claims and lawsuits or expenses related thereto, the
indemnified party, by his or its acceptance of such amounts, agrees to repay
Client all amounts previously paid by Client to the indemnified person and will
pay all costs of collection thereof, including but not limited to reasonable
attorney’s fees related thereto. GMNI shall give Client prompt notice of any
such liability, claim or lawsuit, which GMNI contends is the subject matter of
Client’s indemnification and GMNI thereupon shall be granted the right to take
any and all necessary and proper action, at its sole cost and expense, with
respect to such liability, claim and lawsuit, including the right to settle,
compromise and dispose of such liability, claim or lawsuit, excepting there from
any and all proceedings or hearings before any regulatory bodies and/or
authorities.


b. GMNI shall indemnify and hold Client and its director, officers, employees
and agents harmless against any and all liabilities, claims and lawsuits,
including and all award and/or judgments to which it may become subject under
the Act, the 1934 Act or any other federal or state statute, at common law or
otherwise, insofar as said liabilities, claims and lawsuits (including awards
and/or judgments) arise out of or are based upon GMNI’s gross negligence or
willful misconduct, or any untrue statement or alleged untrue statement of a
material fact or omission of a material fact required to be stated or necessary
to make the statement provided by GMNI not misleading, which statement or
omission was made in reliance upon information furnished in writing to Client by
or on behalf of GMNI for inclusion in any registration statement or prospectus
or any amendment or supplement thereto in connection with any transaction to
which this Agreement applies. In addition, GMNI shall also indemnify and hold
Client harmless against any and all costs and expenses, including reasonable
attorney fees, incurred or relating to the foregoing. Client shall give GMNI
prompt notice of any such liability, claim or lawsuit which Client contends is
the subject matter of GMNI’s indemnification and GMNI thereupon shall be granted
the right to take any and all necessary and proper action, at its sole cost and
expense, with respect to such liability, claim and lawsuit, including the right
to settle, compromise or dispose of such liability, claim or lawsuit, excepting
therefrom any and all proceedings or hearings before any regulatory bodies
and/or authorities.


c. The indemnification provisions contained in this Section 10 are in addition
to any other rights or remedies which either party hereto may have with respect
to the other or hereunder.


11. General Provisions.


a. Entire Agreement. This Agreement between Client and GMNI constitutes the
entire agreement between and understandings of the parties hereto, and
supersedes any and all previous agreements and understandings, whether oral or
written, between the parties with respect to the matters set forth herein.


 
41

--------------------------------------------------------------------------------

 
 
b. Notice. Any notice or communication permitted or required hereunder shall be
in writing and deemed sufficiently given if hand-delivered (I) five (5) calendar
days after being sent postage prepaid by registered mail, return receipt
requested; or (ii) one (1) business day after being sent via facsimile with
confirmatory notice by U.S. mail, to the respective parties as set forth above,
or to such other address as either party may notify the other in writing.


c. Binding Nature. This Agreement shall be binding upon and inure to the benefit
of each of the parties hereto and their respective successors, legal
representatives and assigns. All materials generated pursuant to Section 1 or
otherwise produced by GMNI for and on behalf of Client during the Term of this
Agreement shall be the sole and exclusive property of Client.


d. Counterparts. This Agreement may be executed by any number of counterparts,
each of which together shall constitute the same original document.


e. Amendments. No provisions of the Agreement may be amended, modified or
waived, except in writing signed by all parties hereto.


f. Assignment. This Agreement cannot be assigned or delegated, by either party,
without the prior written consent of the party to be charged with such
assignment or delegation, and any unauthorized assignments shall be null and
void without effect and shall immediately terminate the Agreement.


g. Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of California, without giving effect to its
conflict of law principles. The parties hereby agree that any dispute(s) or
claim(s) with respect to this Agreement of the performance of any obligations
thereunder, shall be settled by arbitration and commenced and adjudicated under
the rules of the American Arbitration Association. The arbitration shall take
place in Phoenix, Arizona if commenced by either party. The arbitrators in any
arbitration proceeding to enforce this Agreement shall allocate the reasonable
attorney’s fees, among one or both parties in such proportion as the arbitrators
shall determine represents each party’s liability hereunder. The decision of the
arbitrator shall be final and binding and may be entered into any court having
proper jurisdiction to obtain a judgment for the prevailing party. In any
proceeding to enforce an arbitration award, the prevailing party in such
proceeding shall have the right to collect from the non-prevailing party, its
reasonable fees and expenses incurred in enforcing the arbitration award
(including, without limitation, reasonable attorney’s fees).
 
If you are in agreement with the foregoing, please execute two copies of this
Agreement in the space provided below and return them to the undersigned.


 
Very truly yours,
 
 
 
Global Media Network USA, Inc.
 
 
 
/s/Dennis R Alexander
 
By: Dennis R Alexander
 
Its: President and CEO



ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN


Mondial Ventures, Inc.


By:
Its:



 
42

--------------------------------------------------------------------------------

 
 
UNANIMOUS CONSENT OF THE BOARD OF DIRECTORS


The Board of Directors via its unanimous consent, acting pursuant to Sections
78.315 and 78.375 of the Nevada Revised Statues, and further waiving herewith
all notice of time, place and purposes of a meeting of the Board of Directors of
the Corporation, hereby have given its consent and have agreed and confirmed to
the adoption of the hereinabove listed Agreement and its terms by the Secretary
of Mondial Ventures, Inc., to be effective the     th day of June 2015.





   
By:
By:
Its: Director
Its: Director
           
By:
By:
Its: Director
Its: Director
           
/s/By:
By:
Its: Director
Its: Director

 
 
43

--------------------------------------------------------------------------------

 
 
EXHIBIT 7.4


COMPANY FINANCIAL STATEMENTS


Attached.


 
44

--------------------------------------------------------------------------------

 


EXHIBIT 8.1


CERTAIN CHANGES


None.


 
45

--------------------------------------------------------------------------------

 
 
Schedule 2


Exceptions to Representations and Warranties of Article 2


Nupetco Associates, LLC does not join in making any of the representations and
warranties set forth in Article 2.


 
46

--------------------------------------------------------------------------------

 
 
Schedule 4.11


Piggyback Registration


Only Nupetco Associates, LLC and Commercis Software Group shall be entitled to
the benefits of the piggyback registration described in Section 4.11.


 
47

--------------------------------------------------------------------------------

 
 
Schedule 6(b)


Schedule for Settlement of Parent Debts and Liabilities
 

       
Schedule for Settlement of Parent Debts and Liabilities
 
Mondial Ventures, Inc.
     
Mondial Ventures, Inc.
     
Notes Payable Summary
     
Accounts and Contracts Payable
     
5/31/2015
             
*Estimates for internal use only - interest on certain instruments not fully
calculated.
     
For Discussion Purposes Only.
             
Holder
 
Balance Due
 
Holder
 
Balance Due
 
Osprey Capital (discuss)
    20,000  
CDS
    270  
Brice Scheschuk 1 (discuss)
    100,000  
Infinity Global
    33,000  
Brice Scheschuk 2 (discuss)
    22,000  
Olde Monmouth (capex exp)
    5,310  
Continental Equities
    17,870  
Parlee McLaws
    12,048  
WHC #1
    30,000  
Revolution Invoice
    55,000  
WHC #2
    15,086  
Rent (discuss partial cexp)
    32,070  
WHC #3
    25,000  
S&P
    200  
David Roth
    75,250  
Doty Scott (capex exp)
    5,370  
David Roth
    25,000  
Southridge (capex exp)
    200  
JMJ Financial
    50,635  
GMNI (Dalex (discuss) (cexp)
    73,800  
Hanover Holdings
    3,550  
Joanne Sylv (discuss) (cexp)
    29,000            
Harper & Assoc
    9,502  
LG Capital 2
    34,500  
Miscellaneous prior liabilities
    6,934  
JSJ Investment
    25,000            
Asher #5
    15,995  
Sub Total
    262,704  
Asher #6
    22,500            
Phero Capital
    11,300  
Pending anticipated Q3 costs
       
Tide Pool #1
    9,375  
MK CPAs (capex exp)
    5,000  
Tide Pool #2
    12,500  
Doty Scott (capex exp)
    2,000  
Tide Pool #3
    7,500  
Sub Total
    7,000  
Tide Pool #4
    10,000            
IBC Funds
    18,711  
Regulatory balance payable
    6,000  
Beaufort #1
    30,000            
Beaufort #2
    43,244  
Jeff Proper, PLLC. Note payable
    22,500  
Revolution Capital (discuss)
    75,000            
Redwood #1
    44,000            
Redwood #2
    101,083            
KBM Worldwide
    8,000            
Ghiona
    15,000            
    Sub-total 1
    868,099                                
TWL
    159,137            
T.Richards
    18,623            
TWL
    31,799            
TWL
    30,978            
T.R.
    33,844            
    Sub-total 2
    274,381                                                    
Boomerang Oil, Inc.
       
Boomerang Oil, Inc.
       
Notes Payable Summary
       
Accounts and Contracts Payable
       
5/31/2015
                 
(Ontario subsidiary)
                                     
Holder
 
Balance Due
 
Holder
 
Balance Due
 
TWL Investments, LLC
    572,743  
Success Oil  10/14
    175,183  
Tom Richards
    127,162  
Frankfurt Exchange Fees
    30,000            
Monthly Canadian Exch Fees
    565            
GMNI
    150,000            
JMSylvanus
    55,000            
Legal
    25,000            
Accounting
    7,500                      
Sub Total
    699,905  
Sub Total
    443,248  

 
 
48

--------------------------------------------------------------------------------

 
 
Schedule 6(b)


Parent Disclosed Litigation


In May 2015 the Company received a lawsuit from LG Capital, LLC alleging the
Company has not paid at the maturity date on two of its convertible promissory
notes. The Plaintiffs action describes the notes as totaling $13,245.49 and
$23,315.86 plus interest, fees and costs. The Company had understood the
transaction for the two promissory notes would have earlier been converted into
common shares. The Company will proceed to determine on a potential settlement
or resolution of the matter. The notes are recorded as a liability in the
balance sheet as convertible loan payable net – in default.
 
 
 
49

--------------------------------------------------------------------------------

 

